Citation Nr: 1106117	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-29 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a respiratory 
disability, claimed as pneumonia and/or bronchitis.

2.  Entitlement to service connection for chronic disability of 
scar tissue of the lungs.

3.  Entitlement to service connection for sinusitis, to include 
as secondary to pneumonia.

4.  Entitlement to service connection for sleep apnea, to include 
as secondary to pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1954 to 
October 1958. 

These matters come before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, South 
Carolina.  

In July 2007, the Veteran testified before a Decision Review 
Officer in Indianapolis, Indiana.

Based upon a review of the record and for purposes of clarity, 
the Board has restyled the issues on appeal into four issues.


FINDINGS OF FACT

1.  In an unappealed July 1979 decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
pneumonia and bronchitis.   

2.  Evidence received since the July 1979 decision is new; 
however, it is not material because it does not raise a 
reasonable possibility of substantiating the claim of entitlement 
to service connection for a respiratory disease, claimed as 
pneumonia and bronchitis.  

3.  There has been no demonstration by competent medical,  nor 
competent and credible lay, evidence of record, that the Veteran 
has chronic disability of scar tissue of the lungs causally 
related to active service.

4.  There has been no demonstration by competent medical,  nor 
competent and credible lay, evidence of record, that the Veteran 
has sinusitis causally related to active service.

5.  There has been no demonstration by competent medical,  nor 
competent and credible lay, evidence of record, that the Veteran 
has sleep apnea causally related to active service.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1979 decision that denied a 
claim for entitlement to service connection for pneumonia and 
bronchitis, which was the last final denial with respect to this 
issue, is not new and material; the claim for service connection 
for a respiratory disability is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 
(2010).

2.  Chronic disability of scar tissue of the lungs was not 
incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 
1101, 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2010).

3.  Sleep apnea was not incurred in, or aggravated by active 
service, nor is it proximately due to, the result of, or 
aggravated by, service-connected disability. 38 U.S.C.A. 
§§ 101(24), 1110, 1131, 1154 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.310(a) (2010).

4.  Sinusitis was not incurred in, or aggravated by, active 
service, nor is it proximately due to, the result of, or 
aggravated by, service-connected disability. 38 U.S.C.A. 
§§ 101(24), 1110, 1131, 1154 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a 


connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a 
decision that established new requirements with respect to the 
content of the VCAA notice for reopening claims.  In the context 
of a claim to reopen, the Secretary must look at the bases for 
the denial in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.

In correspondence dated in July 2006, VA notified the Veteran of 
what evidence was required to substantiate the claims, and of his 
and VA's respective duties for obtaining evidence.  The July 2006 
VA correspondence also notified the Veteran that a disability 
rating and effective date would be assigned in the event of award 
of the benefit(s) sought.  The correspondence did not notify the 
Veteran of the required elements for entitlement to service 
connection on a secondary basis, and did not provide the Veteran 
with the reasons why his claim for entitlement to service 
connection for pneumonia and bronchitis had been denied in July 
1979.  However, as discussed below, the Board finds that the 
Veteran has not been prejudiced by the notice defect as the 
record demonstrates that he had actual knowledge in this regard.   
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 
21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L 
Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

The record reflects that the Veteran was provided a copy of the 
November 2006 rating decision which, under the section entitled 
"Reasons for Decisions," outlined why the Veteran's claim had 
been previously denied by the rating decision in July 1979, and 
outlined the requirements for service connection on a secondary 
basis.  The Veteran was again advised of the reason for the July 
1979 rating decision prior denial, as well as the evidence 
necessary to reopen the previously denied claim, and the 
requirement for entitlement to service connection on a secondary 
basis in the August 2007 statement of the case (SOC).  The August 
2007 SOC also outlined the applicable law governing new and 
material evidence claims.  Based on the foregoing the Board finds 
that, as the record reflects that the Veteran had actual 
knowledge of the reasons for the prior final denial, as well as 
the applicable law governing his claims, he has not been 
prejudiced and a remand for additional VCAA and Kent notice is 
not warranted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
are to be avoided).

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), and private and VA 
medical records.  Additionally, the claims file contains the 
statements of the Veteran in support of his claims, to include 
his testimony at a July 2007 Decision Review Officer hearing.  
The Board has carefully reviewed the statements and concludes 
that there has been no identification of further available 
evidence not already of record for which VA has a duty to obtain.  

The Veteran's accredited representative has requested a VA 
examination.  The Board finds that an examination is not 
necessary.  The Board notes that VA is not required to provide a 
medical examination to a claimant seeking to reopen a previously 
and finally disallowed claim prior to a determination that new 
and material evidence has been received.  See Paralyzed Veteran's 
of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 
2003).

In addition, in a claim for entitlement to service connection, 
the Secretary's obligation under 38 U.S.C. § 5103A (d) to provide 
the Veteran with a medical examination or to obtain a medical 
opinion is not triggered unless there is an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the Veteran's service or with another 
service-connected disability. See McLendon v. Nicholson, 20 Vet. 
App.79, 81 (2006).  The record is negative for any indication, 
other than the Veteran's own assertion, that he has sinusitis, 
sleep apnea, and lung scarring disability causally related to 
active service.  A Veteran's conclusory lay statement is 
insufficient to trigger VA's duty to provide an examination with 
an opinion. See Waters v. Shinseki (No. 2009-7071, 2010 WL 
1302954 (Fed.Cir. April 6, 2010)).  Moreover, the Board finds, as 
discussed in further detail below, that the Veteran's contention 
that he has had recurrent symptoms of sinusitis or sleep apnea 
since service to be less than credible.  Based on a lack of a 
competent credible indication that the Veteran's disabilities may 
be causally related to active service, a VA examination is not 
warranted.

There is no evidence that any STRs are missing.  The STRS contain 
the Veteran's entrance and separation examination reports, as 
well as numerous clinical records from every year of the 
Veteran's service.  A review of the Veteran's in-service 
complaints and a chronological review of the STRs do not indicate 
any missing records; however, the records have fire damage to 
them, to include burned sections and water damaged sections.  
Assuming that a portion of the service records cannot be located, 
through no fault of the Veteran, VA has a "heightened" obligation 
to more fully discuss the reasons and bases for its decision and 
to carefully consider applying the benefit- of-the-doubt 
doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  However, the threshold for allowance of a claim is not 
lowered and the need for probative medical nexus evidence 
causally relating the current disability at issue to service is 
not eliminated; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996). 

A March 2007 VA medical record reflects that the Veteran 
complained of a cough and that a chest x-ray was to be taken that 
day.  A subsequent radiology report is not associated with the 
claims file, and the record does not contain any subsequent 
mention of the x-ray.  The Board finds that a remand to obtain 
the record is not warranted.  First, chest x-rays from the 
Veteran's STRs from the month after entrance and the month prior 
to separation are negative for any abnormality.  (See January 
1955 and September 1958 STRs.)  Second, the Veteran was 
discharged from service in October 1958.  The claims file 
includes a post service January 2003 chest x-ray report after the 
Veteran complained of a cough.  The x-ray report is negative for 
any scarring.  Thus, the record reflects that in service, and 
more than 40 years after service, the Veteran did not have 
scarring of the lungs.  Any x-ray taken after 2003, which might 
reflect scarring of the lungs would indicate a more recent 
scarring, and thus, not related to active service.  A remand to 
obtain the record would not serve the Veteran. Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994)

Legal criteria 
New and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate to 
reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the appellant in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being 
sought, due consideration shall be given to the places, types, 
and circumstances of such Veteran's service as shown by such 
Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology. Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance. The Court set forth a two-step 
analysis to evaluate the competency of lay evidence. First, Board 
must first determine whether the disability is the type of injury 
for which lay evidence is competent evidence. If so, the Board 
must weigh that evidence against the other evidence of record-
including, if the Board so chooses, the fact that the Veteran has 
not provided any in-service record documenting his claimed injury 
-to determine whether to grant service connection. 	The Board 
observes that this Federal Circuit decision is nonprecedential.  
However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to the utility of Court decisions, it 
surely applies to the utility of decisions of a superior 
tribunal, the Federal Circuit.

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service connected. 
38 C.F.R. § 3.310(a).

Analysis

The Board has reviewed all of the evidence in the claims file.  
Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board 
will summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

The Board must assess whether new and material evidence has been 
received sufficient to reopen the claim of service connection.  
Wakeford v. Brown, 8 Vet. App. 237 (1996).  The Court has held 
that the Board is obliged to determine in the first instance 
whether there is new and material evidence to reopen the claim, 
regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 
(1995).  

I.  Pneumonia/Bronchitis

Evidence of record at time of last final denial

Historically, the Veteran's claim for service connection for a 
respiratory disability was denied in July 1979.  38 U.S.C.A. 
§ 7105.  The Veteran did not appeal the denial and the decision 
became final.  The evidence of record at the last final denial 
consisted of the Veteran's STRs.  The Veteran's STRs indicate 
that in January 1955 he sought treatment for complaints of a sore 
throat, chest pain, headache, and cramps in his legs and arms.  
While an undated clinical record reflects an impression of 
bilateral pneumonia, two chest x-rays were negative, as was a 
streptococci throat culture.  The Veteran was hospitalized for 
seven days.  The final diagnosis was "common cold".  Subsequent 
1955 STRs reflect cold exposure to the ear, a rash, an itch, and 
dysuria (painful or difficult urination),  STRs in 1956 indicate 
the Veteran had back and neck complaints and was treated with 
diathermy.  STRs in 1957 reflect the Veteran had a left ankle 
injury.  A July 1958 STR reflects that the Veteran had a cold and 
wanted a penicillin shot.  A September 1958 STR reflects that the 
Veteran had a temperature of 98.2 degrees, a cough, and wheezing 
for the last few days.  A chest x-ray was negative.  An STR dated 
five days later indicates the Veteran was asymptomatic. 

The Veteran's October 1958 report of medical history for 
separation purposes reflects that he denied having a history of 
chronic or frequent colds, sinusitis, pain or pressure in chest, 
asthma, or shortness of breath.  The physician's note reflects 
childhood diseases, a trick right knee, nightmares, a 
tonsillectomy, and gonorrhea.  It was indicated that the Veteran 
denied all other medical or surgical history.  The report of 
medical examination for separation purposes reflects that upon 
clinical evaluation, the Veteran's lungs and chest were noted to 
be normal.  

The record also contained a 1974 post service hospital insurance 
form related to an acute myocardial infarction secondary to 
arteriosclerotic heart disease.

A September 1974 medical record for prostate trouble reflects 
that the Veteran's chest and lungs were clear to percussion and 
auscultation. 

In his claims form, dated April 1979, the Veteran indicated that 
he was treated for pneumonia in 1955.

Evidence of record since the last final denial

The evidence received since the last final denial includes 
private and VA medical records from 1990 to 2007 regarding a 
brain MRI, memory changes, weakness, lower extremity 
claudication, a near syncope episode, complaints of right hand 
pain, stomach pain, low back pain, edema, sudden hearing loss, 
diarrhea, a cyst, ingrown toenail, sleep apnea, hypertension, and 
benign prostrate hypertrophy.  The records also indicate a 
diagnosis of bronchitis in February 1992 (resolved by March 
1992), a complaint by the Veteran that he "still has rattling in 
lungs" in January 1996, cold with cough and congestion in 
December 1999, a chest cold and cough in August 2000 and December 
2000, bronchitis in February 2002, an upper respiratory infection 
in January 2003 with a negative chest x-ray, cough and congestion 
in July 2004, and several complaints of congestion and sinusitis.   

A January 2003 radiology consultation report reflects that the 
Veteran had a history of a cough.  The chest x-ray findings were 
"cardiomediastinal structures are unremarkable.  The lungs are 
normal, with minor bronchovascular crowding attributed to low 
lung volumes."  The impression was "minor bronchovascular 
crowding secondary to decreased diaphragmatic excursion, but 
otherwise unremarkable cardiopulmonary picture."

VA records indicate that the Veteran's lungs were clear and he 
had normal respiratory effort (December 2002, March 2003, 
February 2004, May 2006, March 2007, July 2007) and his lungs 
were clear to auscultation bilaterally (October 2006).

A March 2007 VA medical record reflects a complaint of a cough 
for one month.  The evidence also includes the statements of the 
Veteran that, while he was in service, he was hospitalized for 
"maybe two months" for pneumonia in the isolation ward.  In a 
statement received in June 2006, the Veteran averred that he had 
pneumonia in service and was hospitalized in New York for three 
months.  (As noted above, the STRs note hospitalization for seven 
days.)

Correspondence from V.B. to a congressman reflects that V.B. 
wrote on behalf of the Veteran.  V.B. does not indicate her 
relationship to the Veteran, but states that the Veteran got 
pneumonia in 1954 while in the service and was hospitalized in 
isolation for a month.  She notes that he later suffered severe 
frostbite and another bout of pneumonia, and that he has chronic 
bouts of pneumonia which have resulted in him having scar tissue 
on his lungs.

Old and new evidence of record considered as a whole

The Board finds that none of the additional evidence raises a 
possibility of substantiating the claim.  Historically, the 
Veteran's claim for respiratory disabilities of pneumonia and 
bronchitis was denied because there was no medical evidence of 
the claimed disabilities in service and no evidence of treatment 
since discharge.  (The Board notes that although an initial 
impression in the STRS reflects "pneumonia", the chest x-ray 
was negative.)

The statements of the Veteran that he was hospitalized in service 
are new; however, they are not material.  The STRs in the record 
at the time of the last final denial provided clinical evidence 
of hospitalization.  The statement of V.B. is new; however, it is 
not material for the same reason.  In addition, her statement 
that the Veteran had pneumonia twice in service, does not include 
any indicia of personal knowledge, and is contrary to the 
clinical evidence of record.   The Board notes that in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."; however, the 
testimony of the Veteran himself is negative for any such second 
bout of pneumonia.  In addition, a lay assertion by V.B. of 
medical causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
There is no evidence of record that V.B. is competent to provide 
a lay evidence or a clinical opinion.  

The private and VA medical records are new; however, they do not 
provide any continuity of symptomatology since separation from 
service.  The earliest clinical record is from 1990, more than 30 
years after separation form service.  Moreover, none of the 
records reflects a history of chronic bronchitis or pneumonia.  
None of the clinical records provide any causal relationship 
between service and a current disability.  Although current 
complaints are new evidence, by their very nature, they cannot 
provide continuity of symptomatology from separation from service 
in 1958 to the last final denial in 1979.

The Board finds that none of the additional evidence raises a 
possibility of substantiating the claim.  The Veteran has not 
provided new and material evidence with regard to this required 
element for entitlement to service connection, continuity of 
symptomatology since service, or a nexus opinion that the Veteran 
has a current disability or symptomatology which may be causally 
related to his in-service complaints.  The newly received 
documents are not material as they do not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Accordingly, the Board concludes that evidence has not been 
received which is new and material, and the claim for service 
connection for a respiratory disability, claimed as pneumonia 
and/or bronchitis is not reopened.  The Board has considered the 
doctrine of giving the benefit of the doubt to the appellant, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2010), but does not find that the evidence is of such 
approximate balance as to warrant its application. Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


II. Scar tissue of the lungs

The Veteran avers that he has scar tissue of the lungs due to 
pneumonia in active service.  The first element of a claim for 
service connection is that there must be evidence of a current 
disability. 

As noted above, a January 2003 radiology consultation report 
reflects "cardiomediastinal structures are unremarkable.  The 
lungs are normal, with minor bronchovascular crowding attributed 
to low lung volumes."  The impression was "minor 
bronchovascular crowding secondary to decreased diaphragmatic 
excursion, but otherwise unremarkable cardiopulmonary picture."  
Thus, there is no clinical evidence of lung scarring.  The 
Veteran testified that in approximately 1968 he was turned down 
for a job at Chrysler because he was told that he had bad scar 
tissue on his lungs.  The Board notes that the Veteran has not 
provided any clinical evidence of any such scar tissue.  While 
the Veteran may be competent to attest to what he was told by a 
doctor, the clinical evidence of record is contrary to a finding 
of scar tissue on the lungs.  The Board finds that the clinical 
evidence is more probative than the Veteran's recollection of 
what he may have been told more than 40 years ago.

The second element of a claim for service connection is an in-
service injury or disease.  As noted above, the evidence of 
record includes STRs dated in January 1955 which reflect that the 
Veteran sought treatment for complaints of a sore throat, chest 
pain, headache, and cramps in leg and arms.  While an undated 
clinical record reflects an impression of bilateral pneumonia, 
two chest x-rays were negative, as was a streptococci throat 
culture.  The Veteran was hospitalized for seven days.  The final 
diagnosis was "common cold".  A July 1958 STR reflects that the 
Veteran had a cold and wanted a penicillin shot.  A September 
1958 STR reflects that the Veteran had a temperature of 98.2 
degrees, a cough, and wheezing for the last few days.  A chest x-
ray was negative.  An STR dated five days later indicates the 
Veteran was asymptomatic.  Based on the foregoing, the Board 
finds that the second element has been met. 

The Board finds that the third element, has not been met.  There 
is no clinical evidence of record that the Veteran has scar 
tissue of the lungs, or any other lung disability, causally 
related to active service.  There is no clinical evidence of 
record that even indicates that the Veteran may have scar tissue 
of the lungs, or any other lung disability, associated with 
active service.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and service 
connection for a back disability is not warranted.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


III. Sinusitis

The Veteran avers that he has chronic sinusitis due to in-service 
pneumonia.  As discussed above, the Veteran is not service-
connected for pneumonia.  Moreover, he is not service-connected 
for any disability.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected disability. 
Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  As such, 
service connection may not be established for sinusitis as 
secondary to service- connected disability, as a matter of law. 
Sabonis v. Brown, 6 Vet. App. 426 (1994). 
 
Although the Veteran used the term "secondary", the Board finds 
that a discussion on service connection on a direct incurrence 
basis is appropriate.  The evidence reflects that the Veteran had 
an upper respiratory infection and cold in service; therefore, 
the Board will discuss entitlement on a direct incurrence basis. 

The first element of a claim for service connection is evidence 
of a current disability.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may 
only be awarded to an applicant who has a disability existing on 
the date of the application, not for a past disability).  The 
clinical evidence of record reflects diagnoses of, or symptoms of 
sinusitis, at various times from October 1998 to May 2005.  The 
Veteran filed his claim in June 2006.  The record is negative for 
any diagnoses or symptoms of sinusitis during the time period of 
the Veteran's claim.  VA medical records note clear nares in 
January 2006, May 2006, March 2007, and July 2007.  There were no 
complaints regarding the sinuses.  Thus, there is no evidence 
that the Veteran had a current disability during the claim 
period.  Nevertheless, as the Veteran has contended a chronic 
sinus condition, the Board will discuss the other required 
elements.  

The second element of a claim for service connection on a direct 
incurrence basis is an in-service injury or disease.  Although 
the STRs reflect complaints of upper respiratory infections, they 
are negative for any complaints of, or treatment for, sinusitis.  
Importantly, the Veteran's October 1958 report of medical history 
for separation purposes reflects that the Veteran specifically 
denied that he had, or had ever had, sinusitis or chronic colds.  
The report of medical examination for separation purposes 
reflects that upon clinical evaluation, the Veteran's sinuses 
were noted to be normal.  

The Board finds that the third element, has not been met.  There 
is no clinical evidence of record that the Veteran has sinusitis 
causally related to active service.  There is no clinical 
evidence of record that even indicates that the Veteran may have 
sinusitis associated with active service.  Moreover, there is no 
credible evidence of continuity of symptomatology since service.  

The Board notes that the Veteran is competent to attest to 
factual matters of which he has first-hand knowledge (e.g., 
congestion).  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  To this extent, the Board finds that the Veteran is 
competent to report that he has had congestion and sinus pain.  
However, the Board finds that any statement by the Veteran that 
he has had sinusitis or sinus problems since service is less than 
credible when considered with the record as a whole

The Veteran testified that he has had always had problems with 
his sinuses since service.  (See July 2007 DRO hearing 
transcript, page 4).  He also testified that he has been treated 
for his conditions, including allergy medicine, for the past five 
or six years (approximately 2001 to 2002).  The Veteran was 
discharged from service in October 1958.  As noted above, his 
Veteran's October 1958 report of medical history for separation 
purposes reflects that he reported he had never had sinusitis or 
chronic colds.  The report of medical examination for separation 
purposes reflects that upon clinical evaluation, the Veteran's 
sinuses were noted to be normal.  

A September 1974 history and physical record for prostate 
complaints reflects that his eyes, ears, nose, and throat were 
essentially negative.  He reported persistent prostatitis, and 
minor pain in the lower mid back.  The record reflects that 
"there are no other complaints or illnesses."

In October 1974, the Veteran filed claims for VA compensation for 
a heart attack and prostatitis.  He further noted that he was 
treated for scar tissue in New York in 1955 while in the Air 
Force.  He did not file a claim for sinusitis at that time.  

In April 1979, the Veteran filed claims for VA compensation for 
pneumonia, foot injuries, and bronchitis.  He did not file a 
claim for sinusitis at that time.  If the Veteran had had 
sinusitis since service, the Board finds that it would have been 
reasonable for him to have filed a claim for it, when he filed 
his claims for other disabilities in 1974 and 1979.  

The earliest post service records of complaints of 
congestion/sinusitis are more than three decades after separation 
from service.  While the Board acknowledges that the absence of 
any corroborating medical evidence supporting assertions, in and 
of itself, does not render lay statements incredible, such 
absence is for consideration in determining credibility. See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of Veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible). See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Private medical records reflect the following complaints and/or 
diagnoses: sinus drainage (October 1998), congestion (January 
1991), head cold/ sinus (November 1995), sinus congestion for two 
weeks/upper respiratory infection (December 1996), sinus 
complaints (July 1998), sinus drainage (October 1998), upper 
respiratory infection (January 1999), sinusitis (December 1999), 
sinus (February 2000), nasal congestion with no fever (March 
2001), Flonase prescribed (June 2001), upper respiratory 
infection/sinuses not tender (January 2003), sinusitis (July 
2004), cold (September 2004), and sinus congestion (May 2005).  

VA medical records note clear nares in December 2002, March 2003, 
September 2003, February 2004, January 2006, May 2006, March 
2007, and July 2007.  There were no complaints regarding the 
sinuses. 

Based on the record, to include the Veteran's 1958 denial of 
every having had sinusitis or chronic or frequent colds in 
service, the October 1958 medical examination report which 
reflects normal sinuses, his failure to file a claim for 
sinusitis in 1974 and 1979 when he filed other claims, and the 
lack of medical complaints of sinusitis until three decades after 
service, the Board finds that there is no competent credible 
evidence of continuity of symptomatology.  The lapse of time 
between service separation and the earliest documentation of 
current disability is a factor for consideration in deciding a 
service connection claim. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000). 

The Board also notes that the Veteran has not been shown to 
possess the requisite skills or training necessary to be capable 
of making competent etiological opinions. Espiritu, supra.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and service 
connection is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV. Sleep Apnea

The Veteran avers that he has sleep apnea due to in-service 
pneumonia.  As discussed above, the Veteran is not service-
connected for pneumonia.  Moreover, he is not service-connected 
for any disability.  As such, service connection may not be 
established for sleep apnea as secondary to service- connected 
disability, as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 
(1994). 
 
The Board is not bound to discuss a theory of entitlement on a 
direct-incurrence basis where neither the Veteran nor the record 
raises the theory of entitlement to service connection on a 
direct-incurrence basis.  Robinson v. Mansfield, 21 Vet. App. 545 
(2008).  Nonetheless, the Board as the Veteran had an upper 
respiratory infection and cold in service, and as the RO denied 
the claim on both a direct incurrence and secondary basis, the 
Board will discuss entitlement on a direct incurrence basis. 

The first element of a claim for service connection is evidence 
of a current disability.  Private medical records reflect that 
the Veteran had sleep apnea and was using a continuous positive 
airway pressure (CPAP) machine.  Therefore, the Board finds that 
the first element has been met.

The Veteran's October 1958 report of medical examination for 
separation purposes reflects that the Veteran has terrifying 
nightmares quite often.  He denied sleep walking, and there is no 
evidence of any sleep apnea or snoring in the STRs.  

The earliest clinical evidence of record of sleep apnea is an 
October 1998 private medical record which notes that the Veteran 
complained of "years of waking, can't breath [sic]".  There is 
a notation of sinus drainage, apnea, snoring, "tears up bed", 
and some daytime somnolence.  The Board notes that this is thirty 
years after the Veteran's separation from service.  The Veteran 
did not testify as to when he first had sleep apnea, has not 
averred that it began in service, and there is no clinical 
evidence or otherwise competent lay evidence that he has had 
sleep apnea since service.  

As noted above, a September 1974 history and physical record for 
prostate complaints reflects persistent prostatitis, and minor 
pain in the lower mid back.  The record reflects that "there are 
no other complaints or illnesses."

In addition, the Veteran did not file a claim for sleep apnea in 
October 1974 or in April 1979 when he filed his other claims for 
disability, as noted above.  If the Veteran had had sleep 
problems/sleep apnea since service, the Board finds that it would 
have been reasonable for him to have filed a claim for it, when 
he filed his claims for other disabilities in 1974 and 1979.  

The earliest post service records of complaints of, or diagnosis 
of, sleep apnea are from three decades after separation from 
service.  The lapse of time between service separation and the 
earliest documentation of current disability is a factor for 
consideration in deciding a service connection claim. See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the Board 
acknowledges that the absence of any corroborating medical 
evidence supporting assertions, in and of itself, does not render 
lay statements incredible, such absence is for consideration in 
determining credibility. See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the credibility 
and weight of Veteran's lay testimony, but the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In the present case, there are no competent credible 
lay statements that the Veteran has had sleep apnea since 
service.  In addition, there is no probative clinical evidence 
that the Veteran's sleep apnea is causally related to active 
service.

The Board also notes that the Veteran has not been shown to 
possess the requisite skills or training necessary to be capable 
of making competent etiological opinions. Espiritu, supra.  In 
the absence of a clinical opinion that the Veteran's sleep apnea 
is causally related to active service, or competent credibly lay 
evidence establishing continuity of symptomatology since service, 
service connection for sleep apnea is not warranted.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable, and service connection is 
not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

As new and material evidence has not been received to reopen a 
claim for entitlement to service connection for a respiratory 
disability, claimed as pneumonia and/or bronchitis, the appeal is 
denied.

Entitlement to service connection for chronic disability of scar 
tissue of the lungs is denied.

Entitlement to service connection for sinusitis, to include as 
secondary to pneumonia, is denied.

Entitlement to service connection for sleep apnea, to include as 
secondary to pneumonia, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


